Exhibit 10.1

 





THE EXCHANGE CONTEMPLATED HEREIN IS INTENDED TO COMPORT WITH THE REQUIREMENTS OF
SECTION 3(a)(9) OF THE SECURITIES ACT OF 1933, AS AMENDED.



EXCHANGE AGREEMENT

This Exchange Agreement (this “Agreement”) is entered into as of November 6,
2019 by and between Iliad Research and Trading, L.P., a Utah limited partnership
(“Lender”), and Inpixon, a Nevada corporation (“Borrower” or the “Company”).
Capitalized terms used in this Agreement without definition shall have the
meanings given to them in the Original Note (defined below).

A.                Borrower previously sold and issued to Lender that certain
Promissory Note dated December 21, 2018, as amended (the “Original Note”), in
the original principal amount of $1,895,000.00 pursuant to that certain Note
Purchase Agreement dated December 21, 2018 by and between Lender and Borrower,
as amended (the “Purchase Agreement,” and together with the Original Note and
all other documents entered into in conjunction therewith, the “Transaction
Documents”).

B.                 Subject to the terms of this Agreement, Borrower and Lender
desire to partition a new Promissory Note in the form of the Original Note (the
“Partitioned Note”) in the original principal amount of $157,500.00 (“Exchange
Amount”) from the Original Note and then cause the outstanding balance of the
Original Note to be reduced by an amount equal to the Exchange Amount, which
represents the total outstanding balance of the Partitioned Note.

C.                 Borrower and Lender further desire to exchange (such exchange
is referred to as the “Note Exchange”) the Partitioned Note for the delivery of
1,750,000 shares of the Company’s Common Stock, par value $0.001 (the “Common
Stock”, and such 1,750,000 shares of Common Stock, the “Exchange Shares”), at an
effective price per Exchange Share equal to $0.09, according to the terms and
conditions of this Agreement.

D.                The Note Exchange will consist of Lender surrendering the
Partitioned Note in exchange for the Exchange Shares, which will be issued free
of any restrictive securities legend. Other than the surrender of the
Partitioned Note, no consideration of any kind whatsoever shall be given by
Lender to Borrower in connection with this Agreement.

E.                 Lender and Borrower have agreed to exchange the Partitioned
Note for the Exchange Shares on the terms and conditions set forth herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

1.                  Recitals and Definitions. Each of the parties hereto
acknowledges and agrees that the recitals set forth above in this Agreement are
true and accurate, are contractual in nature, and are hereby incorporated into
and made a part of this Agreement.



 

 

 

2.                  Partition. Effective as of the date hereof, Borrower and
Lender agree that the Partitioned Note is hereby partitioned from the Original
Note. Following such partition of the Original Note, Borrower and Lender agree
that the Original Note shall remain in full force and effect, provided that the
outstanding balance of the Original Note shall be reduced by an amount equal to
the Exchange Amount.

3.                  Issuance of Exchange Shares. Pursuant to the terms and
conditions of this Agreement, the Exchange Shares shall be delivered to Lender
on or before November 7, 2019 and the Note Exchange shall occur with Lender
surrendering the Partitioned Note to Borrower on the Free Trading Date (as
defined below). On the Free Trading Date, the Partitioned Note shall be
cancelled and all obligations of Borrower under the Partitioned Note shall be
deemed fulfilled. All Exchange Shares delivered hereunder shall be delivered via
DWAC to Lender’s designated brokerage account. Borrower agrees to provide all
necessary cooperation or assistance that may be required to cause all Exchange
Shares delivered hereunder to become Free Trading (the first date such occurs,
the “Free Trading Date”). For purposes hereof, the term “Free Trading” means
that (a) the Exchange Shares have been cleared and approved for public resale by
the compliance departments of Lender’s brokerage firm and the clearing firm
servicing such brokerage, and (b) such shares are held in the name of the
clearing firm servicing Lender’s brokerage firm and have been deposited into
such clearing firm’s account for the benefit of Lender.

4.                  Closing. The closing of the transactions contemplated hereby
(the “Closing”) along with the delivery of the Exchange Shares to Lender shall
occur on the date that is mutually agreed to by Borrower and Lender by means of
the exchange by email of .pdf documents, but shall be deemed to have occurred at
the offices of Hansen Black Anderson Ashcraft PLLC in Lehi, Utah.

5.                  Holding Period, Tacking and Legal Opinion. Borrower
represents, warrants and agrees that for the purposes of Rule 144 (“Rule 144”)
of the Securities Act of 1933, as amended (the “Securities Act”), the holding
period of the Partitioned Note and the Exchange Shares will include Lender’s
holding period of the Original Note from December 21, 2018, as amended or
modified pursuant to that certain Global Amendment, dated February 8, 2019.
Borrower agrees not to take a position contrary to this Section 5 in any
document, statement, setting, or situation. Borrower agrees to take all action
necessary to issue the Exchange Shares without restriction, and not containing
any restrictive legend without the need for any action by Lender; provided that
the applicable holding period has been met. In furtherance thereof, at the
Closing, counsel to Lender may, in its sole discretion, provide an opinion that:
(a) the Exchange Shares may be resold pursuant to Rule 144 without volume or
manner-of-sale restrictions; and (b) the transactions contemplated hereby and
all other documents associated with this transaction comport with the
requirements of Section 3(a)(9) of the Securities Act. Borrower represents that
it is not subject to Rule 144(i). The Exchange Shares are being issued in
substitution of and exchange for and not in satisfaction of the Partitioned
Note. The Exchange Shares shall not constitute a novation or satisfaction and
accord of the Partitioned Note. Borrower acknowledges and understands that the
representations and agreements of Borrower in this Section 5 are a material
inducement to Lender’s decision to consummate the transactions contemplated
herein.

6.                  Representations, Warranties and Agreements.

(a)               Borrower Representations, Warranties and Agreement. In order
to induce Lender to enter into this Agreement, Borrower, for itself, and for its
affiliates, successors and assigns, hereby acknowledges, represents, warrants
and agrees as follows: (a) Borrower has full power and authority to enter into
this Agreement and to incur and perform all obligations and covenants contained
herein, all of which have been duly authorized by all proper and necessary
action, (b) no consent, approval, filing or registration with or notice to any
governmental authority is required as a condition to the validity of this
Agreement or the performance of any of the obligations of Borrower hereunder,
(c) no Event of Default has occurred under the Original Note and any Events of
Default that may have occurred thereunder have not been, and are not hereby,
waived by Lender, (d) except as specifically set forth herein, nothing herein
shall in any manner release, lessen, modify or otherwise affect Borrower’s
obligations under the Original Note, (e) the issuance of the Exchange Shares is
duly authorized by all necessary corporate action and the Exchange Shares, when
issued in accordance with the terms hereof, will be validly issued, fully paid
and non-assessable, free and clear of all taxes, liens, claims, pledges,
mortgages, restrictions, obligations, security interests and encumbrances of any
kind, nature and description, (f) Borrower has not received any consideration in
any form whatsoever for issuing the Exchange Shares, other than the surrender of
the Partitioned Note, and (g) Borrower has taken no action which would give rise
to any claim by any person for a brokerage commission, placement agent or
finder’s fee or other similar payment by Borrower related to this Agreement.



2 

 

 

(b)               Lender Representations Warranties and Agreement. In order to
induce the Company to enter into this Agreement, Lender for itself, and for its
affiliates, successors and assigns, hereby acknowledges, represents, warrants
and agrees as follows: (a) Lender has full power and authority to enter into
this Agreement and to incur and perform all obligations and covenants contained
herein, all of which have been duly authorized by all proper and necessary
action, (b) no consent, approval, filing or registration with or notice to any
governmental authority is required as a condition to the validity of this
Agreement or the performance of any of the obligations of Lender hereunder, (c)
the Lender understands that the Exchange Shares are being offered and exchanged
in reliance on specific exemptions from the registration requirements of United
States federal and state securities laws and that the Company is relying in part
upon the truth and accuracy of, and the Lender’s compliance with, the
representations, warranties, agreements, acknowledgments and understandings of
the Lender set forth herein and in the Exchange Documents in order to determine
the availability of such exemptions and the eligibility of the Lender to acquire
the Exchange Shares, (d) the Lender understands that no United States federal or
state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the the Partitioned Note or the
Exchange Shares or the fairness or suitability of the investment in the
Partitioned Note or the Exchange Shares nor have such authorities passed upon or
endorsed the merits of the offering of the Partitioned Note or the Exchange
Shares, (e) the Lender is acquiring the Partitioned Note in the ordinary course
of its business, the Lender has such knowledge, sophistication, and experience
in business and financial matters so as to be capable of evaluation of the
merits and risks of the prospective investment in the Partitioned Note and
Exchange Shares and has so evaluated the merits and risk of such investment and
the Lender is an “accredited investor” as defined in Regulation D under the
Securities Act, (f) the Lender owns the Original Note free and clear of any
liens, (g) the Lender shall not sell, purchase, trade or otherwise dispose of or
acquire any shares of Common Stock or other securities of the Company until a
Current Report on Form 8-K disclosing the transactions contemplated hereunder is
filed with the U.S. Securities and Exchange Commission, which shall be filed no
later than 9:30am EST on the first business day following the date hereof, (h)
the issuance of the Exchange Shares shall not result in the Lender beneficially
owning a number of shares of Common Stock, when aggregated with any other shares
of Common Stock beneficially owned at such time, that would result in the Lender
beneficially owning (as determined in accordance with Section 13(d) of the
Securities Exchange Act of 1934, as amended, and the rules promulgated
thereunder) more than 4.99% of all of the issued and outstanding shares of
Common Stock and (i) the Lender understands that this Agreement does not
constitute an admission of liability by any party, including
any admission of default under the Transaction Documents.

7.                  Arbitration. By its execution of this Agreement, each party
agrees to be bound by the Arbitration Provisions (as defined in the Purchase
Agreement) set forth as an exhibit to the Purchase Agreement and the parties
agree to submit all Claims (as defined in the Purchase Agreement) arising under
this Agreement or any Transaction Document or other agreement between the
parties and their affiliates to binding arbitration pursuant to the Arbitration
Provisions.



3 

 

 

8.                  Governing Law; Venue. This Agreement shall be construed and
enforced in accordance with, and all questions concerning the construction,
validity, interpretation and performance of this Agreement shall be governed by,
the internal laws of the State of Utah, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of Utah or any
other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of Utah. The provisions set forth in the
Purchase Agreement to determine the proper venue for any disputes are
incorporated herein by this reference. BORROWER HEREBY IRREVOCABLY WAIVES ANY
RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

9.                  Counterparts. This Agreement may be executed in any number
of counterparts with the same effect as if all signing parties had signed the
same document. All counterparts shall be construed together and constitute the
same instrument. The exchange of copies of this Agreement and of signature pages
by facsimile transmission or other electronic transmission (including email)
shall constitute effective execution and delivery of this Agreement as to the
parties and may be used in lieu of the original Agreement for all purposes.
Signatures of the parties transmitted by facsimile transmission or other
electronic transmission (including email) shall be deemed to be their original
signatures for all purposes.

10.              Attorneys’ Fees. In the event of any arbitration or action at
law or in equity to enforce or interpret the terms of this Agreement, the
parties agree that the party who is awarded the most money shall be deemed the
prevailing party for all purposes and shall therefore be entitled to an
additional award of the full amount of the attorneys’ fees and expenses  paid by
such prevailing party in connection with the arbitration, litigation and/or
dispute without reduction or apportionment based upon the individual claims or
defenses  giving rise to the fees and expenses.  Nothing herein shall restrict
or impair an arbitrator’s or a court’s power to award fees and expenses for
frivolous or bad faith pleading.

11.              No Reliance. Borrower acknowledges and agrees that neither
Lender nor any of its officers, directors, members, managers, equity holders,
representatives or agents has made any representations or warranties to Borrower
or any of its agents, representatives, officers, directors, or employees except
as expressly set forth in this Agreement and the Transaction Documents and, in
making its decision to enter into the transactions contemplated by this
Agreement, Borrower is not relying on any representation, warranty, covenant or
promise of Lender or its officers, directors, members, managers, equity holders,
agents or representatives other than as set forth in this Agreement.

12.              Severability. If any part of this Agreement is construed to be
in violation of any law, such part shall be modified to achieve the objective of
the parties to the fullest extent permitted and the balance of this Agreement
shall remain in full force and effect.

13.              Entire Agreement. This Agreement, together with the Transaction
Documents, and all other documents referred to herein, supersedes all other
prior oral or written agreements between Borrower, Lender, its affiliates and
persons acting on its behalf with respect to the matters discussed herein, and
this Agreement and the instruments referenced herein contain the entire
understanding of the parties with respect to the matters covered herein and
therein and, except as specifically set forth herein or therein, neither Lender
nor Borrower makes any representation, warranty, covenant or undertaking with
respect to such matters.

14.              Amendments. This Agreement may be amended, modified, or
supplemented only by written agreement of the parties. No provision of this
Agreement may be waived except in writing signed by the party against whom such
waiver is sought to be enforced.

15.              Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of the parties and their respective successors and
assigns. This Agreement or any of the severable rights and obligations inuring
to the benefit of or to be performed by Lender hereunder may be assigned by
Lender to a third party, including its financing sources, in whole or in part.
Borrower may not assign this Agreement or any of its obligations herein without
the prior written consent of Lender.



4 

 

 

16.              Continuing Enforceability; Conflict Between Documents. Except
as otherwise modified by this Agreement, the Original Note, the Partitioned Note
and each of the other Transaction Documents shall remain in full force and
effect, enforceable in accordance with all of its original terms and provisions.
This Agreement shall not be effective or binding unless and until it is fully
executed and delivered by Lender and Borrower. If there is any conflict between
the terms of this Agreement and the Partitioned Note, on the one hand, and the
Original Note or any other Transaction Document, on the other hand, the terms of
this Agreement and the Partitioned Noted shall prevail.

17.              Time of Essence. Time is of the essence with respect to each
and every provision of this Agreement.

18.              Notices. Unless otherwise specifically provided for herein, all
notices, demands or requests required or permitted under this Agreement to be
given to Borrower or Lender shall be given as set forth in the “Notices” section
of the Purchase Agreement.

19.              Further Assurances. Each party shall do and perform or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.



5 

 



IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first set forth above.



  COMPANY:       INPIXON       By:  /s/ Nadir Ali    

Name:

Title:

Nadir Ali
CEO

 

  LENDER:       ILIAD RESEARCH AND TRADING, L.P.       By: Iliad Management,
LLC, its General Partner       By: Fife Trading, Inc., its Manager          
By:  /s/ John M. Fife       John M. Fife, President


 

 



6 



 

 

